Woods, C. J.,
delivered the opinion of the court.
The evidence before us satisfies us that the appellee has made a case within the letter and spirit of § 3549. There is no other statute governjng injuries inflicted by backing trains, and we cannot conceive how persons—intending passenger, idler or tramp —lounging about the depot grounds, and within fifty feet of a passenger depot, might recover for an injury suffered by the railroad’s failure to comply with the requirements of this statute, if he had merely negligently wandered into the street where this accident occurred, and yet a citizen engaged in his ordinary and lawful business, may not recover under identically the same circumstances. The statute was designed to compel the railroads to observe a new rule of care and watchfulness in backing trains within fifty feet of a passenger depot, and to afford protection to all persons within the prescribed limits.

Affirmed.